DETAILED ACTION

Claim Objections
Claim1 is objected to because of the following informalities:  
Regarding claim 1, line 10, the term “and or” should be corrected – or –.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marmolejo-Meillon et al. (US 2014/0185469 A1), hereinafter referred to as D1, in view of Tewfik (US 8098637 B1), hereinafter referred to as D2, in view of Cromer et al. (US 2004/0001467 A1), hereinafter referred to as D3, in further view of Ganu et al. (US 2014/0059218 A1), hereinafter referred to as D4.
Regarding claims 1, 9 and 17, D1 discloses:
by the access point (AP), in connection with a network, allowing a client to associate;
deciding that an associated client should be redistributed based on a connection metric; and sending the associated client a trigger, based on the redistribution decision, wherein the trigger is at least one of, a redistribution request and/or a disconnect message (Referring to Figure 1, during stage one, the mobile device 104 is utilizing the cell phone network's data service (access point in connection with a network, allowing a client to associate).  During stage two, the mobile device 102 detects WiFi networks to which it may connect (WiFi access point 1 and WiFi access point 2) (deciding that an associated client should be redistributed based on a connection metric).  During stage three, the mobile device 102 analyzes network data (detected during stage two) to determine whether it can connect to any of the WiFi networks.  In some instances, the mobile device determines whether signal strength and other factors are favorable for a good connection (network metric).  For example, in FIG. 1, the mobile device 102 determines that WiFi access point 2 has good signal strength, whereas WiFi access point 1 has poor signal strength (e.g., because the mobile device 102 is closer to the WiFi access point 2).  During stage four, the mobile device 102 connects to WiFi access point 2 and utilizes the WiFi network for data services.  By analyzing the networks, the connection manager can identify networks that will provide good connectivity (sending the associated client a trigger, wherein the trigger is at least one of, a redistribution request and a disconnect request).  Hence, embodiments of the inventive subject matter can avoid overhead associated with attempting to connect to unreliable networks (e.g., networks with low signal strength, etc.).  Further, embodiments can connect to alternative networks for data service, thereby reducing loads on cell phone networks.  See paragraphs 0018 and 0019.)
D1 does not disclose the deciding by the AP and sending by the AP.
D2 teaches a load balancer which evaluates network load experienced by access points and calculates the weighted mean end-to-end delay, the costs of refusing service to a mobile station or forcing a mobile station to switch to another access point to determine whether it is 
It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the load balancing, on the server side, in the network of D2 with the analysis and management of D1.  One of ordinary skill in the art at the time of the invention would have been motivated to evaluate and transmit access requests by the access point, as opposed to the client, to better evaluate system load and throughput that affect a client.  Thereby, improving a client's experience as client lacks insight into the network traffic load.  In so doing unexpected results are not achieved.
D1 does not disclose wherein the decision is based on at least one of, a probability calculation, network metric and a threshold comparison.
Note, the claim bases the decision on “at least one of”, therefore, a decision based on a threshold teaches the claimed invention.  D3 teaches dynamic load balancing of network bandwidth between access points in an 802.11 wireless LAN. The access point generates and monitors average bandwidth utilization of client devices connected to said access point. The average bandwidth utilization for each client device is aggregated and selected clients are forced to roam to other access points if the aggregate bandwidth is equal or exceeds a threshold. See paragraphs 0030-0033.
It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the load balancing, on the server side, in the network of D2 with the analysis and management of D1, utilizing the threshold of D3.  One of ordinary skill in the art at the time of 
D1 does not disclose deciding based on a communication protocol capability of the AP and a second communication protocol capability of the associated client.
D4 teaches different categories of network devices may include, but are not limited to (1) a client device being any consumer electronics with wireless network connectivity (e.g., tablet; laptop; desktop; netbook; bar-code scanner; television; set-top box; video gaming control; a digital camera; or a mobile handset with wireless (e.g., WiFi.TM., WiMAX.TM., etc.) and/or cellular connectivity such as a smartphone (second communication protocol capability of the associated client), personal digital assistant "PDA", or the like; (2) an access point (e.g., wired access port, wireless access port, a cellular phone or other network device configured as either a hot spot, router or bridge for another network device, etc.) (a communication protocol capability of the AP); (3) a data control device (e.g., network switch, controller, etc.); or the like. The network device may be adapted with circuitry to support wireless connectivity with other network devices being part of a wireless network.  See paragraph 0021.  Candidate radios may be selected on the basis of policy. As an example, policy may allocate devices to different APs based on device type, which may be inferred from the OUI-portion of the client MAC address, as well as from other client characteristics. Handheld devices such as smart phones and tablets may be directed to one group of APs and laptops to another group of APs. Devices capable of high-bandwidth modes may be directed to APs which support those high-bandwidth modes, while 
It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the access point event triggering, which causes a client device to connect to a second network device of the plurality of network devices, of D4 in system of D1, D2, and D3.  One of ordinary skill in the art at the time of the invention would have been motivated to evaluate access requests by the access point, as opposed to the client, to better evaluate system load in entirety across several neighboring access points and select a channel for a client by monitoring bandwidth in comparison to a threshold to prevent too many clients from monopolizing a single access point and spreading load to higher capacity channels for improved data throughput.  Thereby, improving a client's experience as client lacks insight into the network traffic load.  In so doing unexpected results are not achieved.

Regarding claims 2, 11, 12 and 19, the primary reference further teaches wherein the redistribution request is a Base Service Set Transition Management (BTM) request that comprises a list of potential candidate neighbor AP/empty list (Referring to Figure 7, connection manager checks the hand-off policy related to the new network as a source network and performs a hand-off accordingly (equivalent to a BTM request).  See paragraphs 0196-0200.  Further regarding claim 12, referring to Figure 11, the list can be empty.  See paragraph 0210.)

Regarding claims 3 and 13, the primary reference further teaches wherein the network metric corresponds to a consumed radio-frequency and networking capacity (The parent claim is 

Regarding claims 4 and 14, D1 does not disclose wherein the threshold comparison corresponds to the communication capability and the second communication protocol capability. 
D4 teaches different categories of network devices may include, but are not limited to (1) a client device being any consumer electronics with wireless network connectivity (e.g., tablet; laptop; desktop; netbook; bar-code scanner; television; set-top box; video gaming control; a digital camera; or a mobile handset with wireless (e.g., WiFi.TM., WiMAX.TM., etc.) and/or cellular connectivity such as a smartphone (second communication protocol capability of the associated client), personal digital assistant "PDA", or the like; (2) an access point (e.g., wired access port, wireless access port, a cellular phone or other network device configured as either a hot spot, router or bridge for another network device, etc.) (a communication protocol capability of the AP); (3) a data control device (e.g., network switch, controller, etc.); or the like. The network device may be adapted with circuitry to support wireless connectivity with other network devices being part of a wireless network.  See paragraph 0021.  Candidate radios may be selected on the basis of policy. As an example, policy may allocate devices to different APs based on device type, which may be inferred from the OUI-portion of the client MAC address, as well as from other client characteristics. Handheld devices such as smart phones and tablets may be directed to one group of APs and laptops to another group of APs. Devices capable of high-bandwidth modes may be directed to APs which support those high-bandwidth modes, while lower-bandwidth devices are directed away from those high-bandwidth Aps (equivalent to a threshold comparison of devices either capable or not capable of high-bandwidth modes). Other 
It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the access point event triggering, which causes a client device to connect to a second network device of the plurality of network devices, of D4 in system of D1, D2, and D3.  One of ordinary skill in the art at the time of the invention would have been motivated to evaluate access requests by the access point, as opposed to the client, to better evaluate system load in entirety across several neighboring access points and select a channel for a client by monitoring bandwidth in comparison to a threshold to prevent too many clients from monopolizing a single access point and spreading load to higher capacity channels for improved data throughput.  Thereby, improving a client's experience as client lacks insight into the network traffic load.  In so doing unexpected results are not achieved.

Regarding claims 5, 15 and 20, the primary reference further teaches maintaining radio-frequency capacity distribution statistics for the client; periodically comparing radio-frequency capacity metric to a relevant selected set of historical radio-frequency capacity metrics, periodically computing distribution percentiles of the client performance metric relative to the selected set; calculating trigger probability based on a function of the percentile; and sending a trigger to the client based on the calculated trigger probability (Under a broad literal reasonable interpretation, the Examiner equates the claimed limitations as equivalent to the historical re-connection of the prior art.  The claim does not set forth any functional or structural limitations to differentiate the claims from the prior art as the claim does not explicitly define a radio-frequency capacity distribution statistics.  Referring to Figure 8, the flow 800 begins at block 

Regarding claims 6 and 16, the primary reference further teaches wherein the radio-frequency capacity distribution statistic comprises at least one of: estimated throughput, saturation throughput, received signal strength indication (RSSI), or physical layer data rate (Referring to Figures 2 and 7, based upon RSSI measurement.  See paragraph 0029.)

Regarding claims 7, D1 does not disclose at the AP, receiving the threshold from at least one of the AP and another AP.

It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the load balancing, on the server side, in the network of D2 with the analysis and management of D1, utilizing the threshold of D3.  One of ordinary skill in the art at the time of the invention would have been motivated to evaluate and transmit access requests by the access point, as opposed to the client, to better evaluate system load and throughput that affect a client by monitoring bandwidth in comparison to a threshold to prevent too many clients from monopolizing a single access point.  Thereby, improving a client's experience as client lacks insight into the network traffic load.  In so doing unexpected results are not achieved.

Regarding claims 8, the primary reference further teaches preventing the client from re-associating with the AP for a certain period of time after the AP sends the trigger to the client (Referring to Figure 8, When the hand-off policy does not allow for reconnection, the connection manager does not perform a fast reconnect, which is equivalent to preventing the client form re-associating with the AP for a certain period of time after the AP sends the trigger to the client.  See paragraph 0202.)

wherein the threshold is based on at least one of RSSI and throughput.
D3 teaches dynamic load balancing of network bandwidth between access points in an 802.11 wireless LAN. The access point generates and monitors average bandwidth utilization of client devices connected to said access point. The average bandwidth utilization for each client device is aggregated and selected clients are forced to roam to other access points if the aggregate bandwidth is equal or exceeds a threshold. See paragraphs 0030-0033.
It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the load balancing, on the server side, in the network of D2 with the analysis and management of D1, utilizing the threshold of D3.  One of ordinary skill in the art at the time of the invention would have been motivated to evaluate and transmit access requests by the access point, as opposed to the client, to better evaluate system load and throughput that affect a client by monitoring bandwidth in comparison to a threshold to prevent too many clients from monopolizing a single access point.  Thereby, improving a client's experience as client lacks insight into the network traffic load.  In so doing unexpected results are not achieved.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aragon et al. (US 2008/0096575 A1) – local balancing of clients across access points.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094.  The examiner can normally be reached on Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462